       Case 1:16-cv-08759-KPF Document 105 Filed 08/28/20 Page 1 of 1



                                                                                                                                         ------------ --

UNITED STATES DISTRICT COURT                                           ;-...../--\[""' ;~ lfr-x.:
                                                                       J.__/,,_j-..._ __    '---' l'l   ~   L ...   J .,   1
                                                                                                                            r
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
                                                                       l">< )(_·,. ~i:
JOE FASANO; AL TIMEO OPTIMUM FUND;
and AL TIMEO ASSET MANAGEMENT,
Individually and on behalf of all others similarly
                                                                       ,. )/\Tr:·
                                                                       j__,,     ..   l    L..,
                                                                                                  Jl.;,l_
                                                                                                        L
                                                                                                                -!
                                                                                                                    t. j

                                                                                                                     -
                                                                                                                         :r.J.-.- -   ~1,, d];n::i.f""l
                                                                                                                                           cl--0 CAJ:/\...,1
                                                                                                                                               -----
                                                                                                                                --·-------- ------·-
                                                                                                                                            ------------------- ------
situated,

                                   Plaintiffs,
                  -against-                                            16 CIVIL 8759 (KPF)

                                                                               JUDGMENT
GUOQING LI; PEGGY YU YU; DANGDANG
HOLDING COMPANY, LTD.; E-COMMERCE
CHINA DAN GD ANG INC.' KEWEN HOLDING
CO. LTD.; SCIENCE & CULTURE LTD.; FIRST
PROFIT MANAGEMENT, LTD.; DANQIAN
YAO; LIJUN CHEN; MIN KAN; RUBY RONG
LU; KE ZHANG and XIAOLONG LI,

                                   Defendants.
-----------------------------------------------------------X

          It is hereby   ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Opinion and Order dated August 28, 2020, Defendants' motion to dismiss for

forum non conveniens is GRANTED. The Court does not address Defendants' motion to dismiss

under Rule 12(b)(6), as that alternative motion has been rendered moot; accordingly, this case is

closed.

Dated: New York, New York

           August 28, 2020


                                                                     RUBY J. KRAJICK

                                                                       Clerk of Court
                                                               BY:

                                                                       DeputyClrk
